Powell, J.,
concurring. I concur; but I wish to say that the evidence in the record against the defendant, is not to my mind *342very satisfactory. As a judge I must believe all the jury and the trial judge believe, and must not reyerse a verdict free from legal error. Still, there are some facts not recited by the Chief Judge in his opinion, and which it is not necessary to recite, that cause-these personal doubts. I however have neither the power nor the-inclination to refuse judicial assent to a verdict thus found and approved. Russell, J., joins in this special concurrence.